Citation Nr: 1128767	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected back disorder.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision rendered in August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for bilateral hearing loss and tinnitus, as well as entitlement to an increased rating for a back disorder, is warranted.

As an initial matter, regarding the matters of entitlement to service connection for bilateral hearing loss and tinnitus, the medical evidence of record does not show current treatment for either disorder.  However, the Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Here, the Board finds that hearing loss and tinnitus are among the types of medical conditions which a layperson is competent to identify.  Charles v. Principi, 16 Vet. App. 370, 374 (2002), ("ringing in the ears is capable of lay observation").

In addition, the Board has considered the Veteran's statements concerning in-service noise exposure.  Significantly, his DD Form 214 indicated that his military occupational specialty was military police and that he completed marksman (rifle) training.  In giving due consideration to the types and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  

Moreover, his service treatment records document a decline in left ear hearing loss.  At the time of his April 1974 Report of Medical Examination at enlistment, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
5
LEFT
15
5
5
N/A
35

However, by the time of his January 1977 Report of Medical Examination at separation, his pure tone thresholds in the left ear at 4000 Hertz had markedly worsened.  The examination report documented pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
20
15
5
N/A
55

In light of the cumulative record, the RO should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran seeks entitlement to a disability rating in excess of 20 percent for his service-connected back disorder.  However, the Veteran's last medical examination pertaining to the spine for VA Compensation and Pension purposes occurred in July 2005, over six years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA examination is not necessarily stale in this case, the Veteran has indicated in his May 2011 Written Brief Presentation that his condition has worsened since the date of the latest examination.  

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Accordingly, the RO should arrange for the Veteran to undergo a VA spine examination at an appropriate VA medical facility to determine the current severity of his service-connected back disorder.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, when he was last examined in July 2005, the Veteran reported that he had stopped working earlier that year due to a combination of eye problems and chronic low back pain.  He said that he was very limited in what he was able to do, and that he had to take breaks ever two hours for pain relief.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

Recognition is given to the fact that entitlement to a TDIU was denied in a May 2003 rating decision, and that the Veteran did not perfect his appeal following a March 2004 statement of the case.  However, as noted, the facts pertaining to the Veteran's claim have changed, to include his becoming unemployed again in 2005 and assertion that his back disability has worsened.  Such is construed as new evidence in a new claim for TDIU.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim. In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

As an initial matter, the Board acknowledges that the Veteran is currently service connected for his low back disability, which is evaluated as 20 percent disabling.  Thus, at the present time, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of his back disability, and his express indication that his back disability has worsened since his last examination, the Board has little choice but to Remand this matter to afford the Veteran a VA examination.

Finally, the claims file reflects that the Veteran has received medical treatment from the Jackson VA Medical Center (VAMC).  However, the claims file only includes treatment records from this facilities dated up to August 2005.  While on remand, any treatment records from the Jackson VAMC dated from August 2005 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's VA treatment records from the G.V. (Sonny) Montgomery VAMC in Jackson, Mississippi, for the period from August 2005 to the present. 

2.  The Veteran should then be afforded an appropriate VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should state whether the Veteran has hearing loss for VA purposes.  Next, the examiner is requested to provide an opinion as to whether it is as least as likely as not that any diagnosed bilateral hearing loss, if such is found, and/or tinnitus is etiologically related to his period of active service, to include claimed in-service noise exposure.  In doing so, the examiner should acknowledge and discuss the in-service audiogram results as well as the Veteran's statements asserting in-service acoustic trauma. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.  

3.  Thereafter, the Veteran should be afforded an appropriate VA spine examination to determine the current nature, extent, and severity of his service-connected lumbar spine degenerative disc disease.  All indicated tests and studies (to include X-rays and/or NCV/EMG) are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should render specific findings as to the Veteran's lumbar spine range of motion.  The examiner should also indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement of the lumbar spine, and whether there is likely to be additional range of motion loss of the lumbar spine due to any of the following: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination; (5) or repeated use.  The above determinations must, if feasible, be expressed in the degree of the additional range of motion loss due to pain on use or during flare-ups.

The examiner should also identify all neurologic manifestations of the Veteran's service-connected back disorder, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction.  

Further, for any neurological impairment found to be associated with the service-connected low back disability, the examiner is asked to:

(a) identify the specific nerve(s) so affected,

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and.


(c) document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must also comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the Veteran's service-connected disability alone is of such severity to result in unemployability.

All opinions expressed should be supported by a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2010).

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations -- specifically to include consideration of all of the evidence of record since the September 2005 statement of the case (for the hearing loss and tinnitus) and since the November 2005 statement of the case (for the back disorder).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


